           Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.211 Page 1 of 10



                 1    LOUIS R. MILLER (State Bar No. 54141)
                      smiller@millerbarondess.com
                 2    AMNON Z. SIEGEL (State Bar No. 234981)
                      asiefel@millerbarondess.com
                 3    COLIN H: ROLFS (State Bar No. 280654)
                      crolfs@millerbarondess.com
                 4    JUSTIN P. McCARTHY (State Bar No. 317169)
                      imccarthy(ä~millerbarondess.com
                 5    MILLER ifARONDESS, LLP
                      1999 Avenue of the Stars, Suite 1000
             6        Los Angeles, California 90067
                      Telephone: (310) 552-4400
             7        Facsimile: (310) 552-8400
             8        Attorneys for Plaintiff Herring Networks, Inc.
             9
            10

      ‘O
      C
            11                                UNITED STATES DISTRICT COURT
      C
      0’



      C
       z    12                             SOUTHERN DISTRICT OF CALIFORNIA
‘.
-J
-J
            13
U,
            14 HERRING NETWORKS, NC.,                               CASE NO. 3:19-cv-01713-BAS-AHG

~
            15                       Plaintiff,                     Assigned for All Purposes to:
                                                                    Hon. Cynthia Bashant
            16                  v.
“a
.-J
                                                                    PLAINTIFF’S EX PARTE
            17 RACHEL MADDOW; COMCAST                               APPLICATION TO SUPPLEMENT
      C        CORPORATION; NBC UNIVERSAL                           THE RECORD IN OPPOSITION
      z     18 MEDIA, LLC; AND MSNBC CABLE                          TO DEFENDANTS’ SPECIAL
      0’
      0’
               LLC.                                                 MOTION TO STRIKE
            19                                                      MEMORANDUM OF 1OINTS AND
                                     Defendants.                    AUTHORITIES
            20
                                                                    (BASED ON NEW EVIDENCE)
            21
                                                                    [Filed Concurrentjy with Declaration of
            22                                                      Amnon Z. Sicgel; Notice ofLodging;
                                                                    [Proposed] Order]
            23

            24                                                      Action Filed:     September 9, 2019
                                                                    Trial Date:       None
            25
            26
            27

            28

                     445539 I                                                    Case No. 3:19-cv.01713-BAS-BGS
                           PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
              Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.212 Page 2 of 10



                    1              TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                    2 RECORD:

                    3              PLEASE TAKE NOTICE that Plaintiff Herring Networks, Inc. (“Plaintiff’)
                4 will and hereby does apply exparte for an order to supplement the record in

                5        opposition to Defendants’ special motion to strike (Dkt. No. 18) with the following
                6 new evidence:

                7                     • The video and transcript from the December 9, 2019 episode of
                8                        Hardball with Chris Matthews, which was televised on MSNBC
                9                        (lodged with/attached to the concurrently filed Declaration of Amnon
               10                        Siegel (“Siegel Deci.”)).
               11                  Pursuant to Civil Local Rule 83.3 and this Court’s Standing Order for Civil
     0


               12        Cases, as set forth in the Declaration of Amnon Siegel, Plaintiffs counsel contacted

               13
                         Defendants’ counsel by email and telephone on December 10, 2019, to meet and
Ln

O~3
                        confer regarding this application. (Siegel Decl.    ¶~J 3-5, Exs.   C & D.) Defendants’
               15       counsel stated that Defendants will oppose this application. (Siegel DecI.       ¶ 5.)
               16
LU
_J
-s   ~:  -~
               17
                        DATED: December 11, 2019                Respectfully submitted,
     0
     2
     z

                                                                MILLER BARONDESS, LLP
               19

               20
               21                                               By:
               22                                                     AMNON Z. SIEGEL
                                                                      Attorneys for Plaintiff Herring Networks,
               23                                                     Inc.
               24
               25

               26

               27

               28

                        445539.1                                      2                Case No. 3:19-ev-01713-BAS-BGS
                              PLAJNTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
     Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.213 Page 3 of 10



                                  MEMORANDUM OF POINT AND AUTHORITIES
           2 I.           Introduction
           3              Defendants’ pending special motion to strike contends that when Rachel
           4 Maddow (“Maddow”) said on her MSNBC show that One America News Network

           5    (“OAN”) “really literally is paid Russian propaganda,” Maddow was being
           6 hyperbolic and no reasonable viewer would have believed Maddow meant what she

       7        said. On December 2, 2019, Plaintiff Herring Networks, Inc. (“Plaintiff’ or
       8        “Herring”), which owns and operates OAN, filed its opposition to the motion.
       9                  Since then, new evidence has come to light that further shows why
      10 Defendants are wrong. Specifically, on December 9, 2019, one of Maddow’s
      11        colleagues at MSNBC—Chris Matthews (“Matthews”)—made a similar claim about
      12        OAN, falsely asserting that the network is “Russian-owned.” This reiteration of
      13       Maddow’s claim on the same network demonstrates that Maddow’s original
;-    14 statement was intended to be            and, in fact, was understood literally and factually.
      15                  Moreover, immediately after a commercial break, Matthews retracted his
      16       factual misstatement, clarifying that he was wrong: OAN is American-, not Russian
      17 owned. This demonstrates that Defendants know the falsity of Maddow’s statement
      18       that OAN “really literally is paid Russian propaganda.” Yet, despite Plaintiffs pre
      19       litigation retraction demand, Defendants refused to correct Maddow’s false
      20 statement. This lawsuit would have never been filed, and Matthews would not have

      21       perpetuated a falsehood about OAN, had Maddow issued an appropriate retraction.
      22                  Plaintiff therefore brings this exparte application to supplement the record in
      23       opposition to Defendants’ motion with this new evidence.
      24 II.              The New Evidence
      25                  The Rachel Maddow Show on MSNBC is preceded earlier in the evening by
      26 another show called Hardball, hosted by Matthews. On December 9, 2019,
      27 Matthews reported on a story about Rudy Giuliani and OAN. (Declaration of

      28       Amnon Siegel (“Siegel DecI.”), Exs. A & B.) During the segment, Matthews stated:
               445539.’                                       3                Case No. 3:1 9-cv-O1 71 3-BAS-BGS
                     PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
           Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.214 Page 4 of 10



                                [Rudy Guiliani’s] travels were part of a television show for OAN, a
                 2              conservative network that Trump often praises, that ‘s Russian owned
                                by the way.
             3
                      (Id. (emphasis added).)
                                After Matthews initially made this false claim, Matthews then said

             6        (apparently reacting to someone off-screen), “[mjaybe it’s not Russian owned, but
                      of that point of view.” (Id.) Then, immediately after a commercial break, Matthews
                      issued a retraction and corrected the record:
             8
                                First of all, that OAN the news to the right of Fox News Network. I
                                thought that was Russian owned, it’s owned by an American so I’ll
            10                  straighten that out right now. I just did, anyway.
            11        (Id.)
            12 III.             The Court Should Allow Plaintiff To Supplement The Record With
-J   u~     13                  Matthews’ Statements
_J   ~.o


            14                  Matthews’ recent statements further demonstrate why Defendants’ argument
O.~3 ~
            15       in their motion that they should prevail as a matter of law is wrong. Defendants
            16 contend that “an ‘average’ viewer would understand Ms. Maddow’s statements as

~ !~        17 being colorful commentary.   not assertingfacts regarding the ownership or
                                                      .   .


            18 financing of OAN.” (Dkt. No. 18-1 (“Mem.”) at 13:18-21 (emphasis added).)
            19 However, Matthews’ December 9 statement                 made on the same news channel
            20 that OAN is “Russian owned” (Siegel Decl., Exs. A & B (emphasis added))

            21 indicates that Maddow’s earlier claim that OAN “really literally is paid Russian
            22 propaganda” was intended and interpreted as a literal, factual assertion.

            23                  Because one of Maddow’s own colleagues at MSNBC understood her claim
            24 literally and reiterated it on his show, Defendants have failed to prove “as a matter

            25 of law that no reasonable person could construe [the statement] as provably false.”
            26 Manufactured Home Cmtys., Inc. v. County ofSan Diego, 544 F.3d 959, 964 (9th
            27 Cir. 2008) (emphasis added); see also Campanelli v. Regents of Univ. of Cal., 44

            28       Cal. App. 4th 572, 578 (1996) (“If the court concludes the statement could
                     445539.1                                     4                Case No. 3:19-ev-01713-BAS-BG5
                           PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
             Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.215 Page 5 of 10



                   1    reasonably be construed as either fact or opinion, the issue should be resolved by a
                   2 jury.”).

               3                 If Defendants claim that Matthews’ false statement was unrelated to
               4 Maddow’s, Plaintiff is entitled to conduct discovery on this issue. Such a position,

               5 if Defendants assert it, would not be supported by the record. The Daily Beast
               6        article, which Maddow referenced in her segment, did not state that OAN was
               7 Russian-owned (Dkt. No. 18-2, Ex. A), nor did any other news outlet. It was only

               8        Maddow’s defamatory statement that could have led to Matthews’ claim that OAN
               9 is “Russian-owned.”
              10                 Defendants’ “substantial truth” argument (Mem. at 21:1-22:11) is also
              11       defeated by Matthews’ on-air retraction. Matthews’ correction of his false statement
              12       after the commercial break is an admission by Defendants that they know the truth

~ 1!          13 (OAN is not owned or financed by Russians), and they know that Maddow’s
              14 previous statement (that OAN is “paid Russian propaganda”) is provably false.
z   ~°   —                          .
              15                 Plaintiff sought the same retraction from Maddow that Matthews provided.
              16 On July 25, 2019, after Defendants televised Maddow’s segment about OAN,

              17       Plaintiff wrote to Defendants demanding a retraction. (Compl.      ¶ 40, Exs. A, B.)
              18       Defendants refused. (Id.    ¶ 41.)   If Maddow had issued a retraction, like Matthews
              19       did, Plaintiff would not have filed this lawsuit.
              20                 Because Matthews’ recent statements about OAN further refute Defendants’
              21       arguments in their motion, the Court should allow Plaintiff to supplement the record
              22       with Matthews’ statements. This evidence (from December 9) was not available
              23       and could not have been presented at the time of Plaintiffs opposition (on
              24 December 2), making cx parte relief appropriate. See Matya v. Warner/Chappell

              25 Music, Inc., 131 F. Supp. 3d 975, 982 (C.D. Cal. 2015) (granting exparte
              26 applications to supplement the record with new evidence); Thomson v. HMC Grp.,

              27       2015 WL 11256775, at *1 n.3 (C.D. Cal. Oct. 29, 2015) (granting exparte
              28       application to consider new evidence obtained at deposition that could not have been
                       4455391                                      5                Case No. 3:19-cv-01713-BAS-BQ5
                            PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
      Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.216 Page 6 of 10



            I    held before motion hearing).
            2 IV.          Defendants Are Wron2 That Plaintiff Is Not Entitled To Submit Any
            3              Evidence In Opposition To Defendants’ Motion
        4                  On December 10, 2019, Plaintiffs counsel met and conferred with
        ~ Defendants’ counsel about this application pursuant to Civil Local Rule 83.3.
        6 (Siegel Decl.           ¶IJ 3-5, Exs. C & D.)   Defendants stated that they intend to oppose this
        7 application on the grounds that Plaintiff is, according to Defendants, limited to the

        8        allegations in its Complaint and cannot submit any evidence in opposition to
        9 Defendants’ motion. (Id.)
                           This is incorrect. The anti-SLAPP statute specifically provides that, “[i]n
       iz        making its determination, the court shall consider the pleadings, and supporting and
       12 opposing affidavits stating the facts upon which the liability or defense is based.”

       i~ Cal. Civ. Proc. Code § 425.16(b)(1) (emphasis added). This statute applies in
O~3
       ~ federal court, to the extent it does not conflict with the Federal Rules of Civil
       j~       Procedure. See Planned Parenthood Fed ‘ii ofAm., Inc. v. Ctr. for Med. Progress,
       16       890 F.3d 828, 833-34 (9th Cir. 2018).
LU


       17                  Defendants misconstrue Planned Parenthood to the extent they contend it
       18       bars Plaintiff from submitting evidence. In Planned Parenthood, the question was
       19 whether or not a plaintiff was required to oppose an anti-SLAPP motion with

       20 evidence, prior to discovery (as would be the case in California state court). Id. at

       21       834. The Ninth Circuit held that, to avoid a conflict with the Federal Rules of Civil
       22       Procedure, a plaintiff is “not required to present prima facie evidence supporting
       23       [the plaintiffs] claims” where an anti-SLAPP motion challenges only the legal
       24 sufficiency of a claim. Id. (emphasis added) The Ninth Circuit did not hold that a

       25       plaintiff is barred from submitting any evidence. Id.
       26                  In addition, the Ninth Circuit in Planned Parenthood held that, “when an anti-
       27       SLAPP motion to strike challenges only the legal sufficiency ofa claim, a district
       28       court should apply the Federal Rule of Civil Procedure 1 2(b)(6) standard and
                445539.1                                       6                 Case No. 3:1 9-cv-O 171 3-8A5-BGS
                      PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
        Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.217 Page 7 of 10



              1    consider whether a claim is properly stated.” Id. (emphasis added). This is
              2    inapplicable here because Defendants’ motion is not limited to the legal sufficiency
              3    of Plaintiffs claim for defamation. Rather, Defendants’ motion asks the Court to
              4    interpret Maddow’s statement in its “broad context,” and Defendants themselves
              5    rely on materials outside the Complaint, such as dictionary definitions they purport
          6 to use to advance their characterization of Maddow’s statement, as well as

          7 references to the current political climate. (Mem. at 12:13; 16:6-12; see also, e.g.,
          8        Reply at 7:20-21 (asking the Court to rely on the statement being made “during a
          9 period of heated discussions about United States elections”).) Plaintiffs (and
         10 Defendants’) evidence, including this supplemental evidence, is relevant to the

         11        Court’s analysis of whether Maddow’s statement could reasonably be construed as
         12        one of fact, which would mandate denial of Defendants’ motion.
3~       13                  Lastly, even if Plaintiff were limited to the allegations in its Complaint in
         14 opposing Defendants’ anti-SLAPP motion (it is not), Plaintiff should, at a minimum,


         15 be given leave to amend its Complaint to add the additional information borne out
         16 by Plaintiffs evidence. See Verizon Delaware, Inc. v. Covad Comme ‘ns Co., 377

~   ~    17 F.3d 1081, 1091 (9th Cir. 2004) (holding that “granting a defendant’s anti-SLAPP
         18       motion to strike a plaintiffs initial complaint without granting the plaintiff leave to
         19 amend would directly collide with Fed. R. Civ. P. 15(a)’s policy favoring liberal
         20 amendment”). In any event, leave to amend here is unnecessary, since Plaintiff has

         21       established that a viewer could reasonably construe Maddow’s statement as a
         22       statement of fact.
         23       I/I

         24 III

         25 III

         26 III
         27 III

         28       III

                  445539.1                                       7                  Case No. 3:19-cv-01713-BAS-BG5
                        PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
    Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.218 Page 8 of 10



          I    V.        Conclusion
      2                  For the foregoing reasons, Plaintiff respectfhlly requests that the Court allow
      3        Plaintiff to supplement the record in opposition to Defendants’ special motion to
      4 strike with evidence of Matthews’ December 9, 2019 statements.

      5        DATED: December 11, 2019                Respectftilly submitted,
      6                                                MILLER BARONDESS, LLP




      9                                                By:
     10                                                          AMNON Z. SIEGEL
                                                                 Attorneys for Plaintiff Herring Networks,
     11                                                          Inc.
     12
     13

~    14
~    15

~    16



P    1:




              445539.!                                       8                   Case No. 3:19-cv-01713-BAS-BQ5
                    PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
              Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.219 Page 9 of 10



                                                            CERTIFICATE OF SERVICE
                    2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                    3     At the time of service, I was over 18 years of age and not a party to this action. lam
                  employed in the County of Los Angeles, State of California. My business address is 1999 Avenue
                4 of the Stars, Suite 1000, Los Angeles, CA 90067.

                    5              On December 11, 2019, I served true copies of the following document(s) described as:

                6            PLAINTIFF’S EX PARTE APPLICATION TO SUPPLEMENT THE RECORD IN
                           OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE; MEMORANDUM
                7                              OF POINTS AND AUTHORITIES

                8        on the interested parties in this action as follows:

                9                                        SEE ATTACHED SERVICE LIST
               10                BY E-MAIL OR ELECTRONIC TRANSMISSION (RETURN RECEIPT
                         REQUESTED): I caused a copy of the document(s) to be sent from e-mail address
               11        aalamango~millerbarondess.com to the persons at the e-mail addresses listed in the Service List.
                         I did not receive, within a reasonable time after the transmission, any electronic message or other
               12        indication that the transmission was unsuccessful.
      0

               13         BY CMJECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                  document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
               14 who are registered CMIECF users will be served by the CM/ECF system. Participants in the case
     S            who are not registered CM/ECF users will be served by mail or by other means permitted by the
o              15 court rules.
    0 ~   —
               16              I declare under penalty of perjury under the laws of the United States of America that the
                        foregoing is true and correct and that I am employed in the office of a member of the bar of this
~ ,i           17       Court at whose direction the service was made.
     0

               18                  Executed on December 11, 2019, at Los Angeles, California.




               E
               22                                                               Alexandria Alamango

               23

               24
               25

               26

               27

               28

                        445539.1                                                                Case No. 3: 19-cv-O1 71 3-BAS-BGS
                              PLAINTIFF’S EXPARTE APPLICATION TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
            Case 3:19-cv-01713-BAS-AHG Document 21 Filed 12/11/19 PageID.220 Page 10 of 10



                  1                                       SERVICE LIST
                                            Herring Networks, Inc. v. Rachel Maddow, et al.
                  2                           USDC SDCase No. 19-cv-1713-BAS-AI{G
                 Theodore J. Boutrous Jr.
                  3                                                 Attorneys for Defendants RACHEL
                 Theane Evangelis                                   MADDOW, COMCAST CORPORATION,
               4 Nathaniel L. Bach                                  NBCUNIVERSAL MEDIA, LLC, AND
                 Marissa B. Moshell                                 MSNBC CABLE L.L.C.
               5 GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue                             Telephone: (213) 229-7000
               6 Los Angeles, CA 90071-3197                         Facsimile: (213) 229-7520
                                                                    Email: tboutrous~gibsondunn.com
               7                                                            tevange1is~gibsondunn.com
                                                                            nbach~gibsondunn.com
               8                                                            mmoshell@gibsondunn.com
               9 Scott A. Edelman                                   Attorneys for Defendants RACHEL
                 GIBSON, DUNN & CRUTCHER LLP                        MADDOW, COMCAST CORPORATION,
              10 2029 Century Park East, Suite 4000                 NBCUNIVERSAL MEDIA, LLC, AND
                 Los Angeles, CA 90067-3026                         MSNBC CABLE L.L.C.
  ‘0
              11
  0
  0
  a’                                                                Telephone: (310) 552-8500
  2           12                                                    Facsimile: (310) 551-8741
  0

       0
                                                                    Email: sedelman~Wgibsondunn.com
  U    0
       t
       ‘p
              13
  0
       0
              14
<0
  0
)-0
       0
              15
2~.    0


              16
       0

 I
 F
       F-
              17
  0

  I
              18
 0’
 0’
 0’
              19
             20

             21

             22

             23
             24

             25

             26

             27
             28

                      445539.1                                                      Case No. 3:1 9-cv-O 171 3-BAS-BGS
                            PLAINTIFF’S EXPARTE APPLICATJON TO SUPPLEMENT THE RECORD WITH NEW EVIDENCE
                 Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.221 Page 1 of 14



                        I    LOUIS R. MILLER (State Bar No. 54141)
                             smiller@millerbarondess.com
                        2    AMNON Z. SIEGEL (State Bar No. 234981)
                             asiqgel~mi11erbarondess.com
                        3    COLINTI. ROLFS (State Bar No. 280654)
                             crolfs@millerbarondess.com
                        4    JUSTIN P. MCCARTHY (State Bar No. 317169)
                             imccarthy~millerbarondess.com
                        5    MILLER ifARONDESS, LLP
                             1999 Avenue of the Stars, Suite 1000
                    6        Los Angeles, California 90067
                             Telephone: (310) 552-4400
                    7        Facsimile: (310) 552-8400
                    8        Attorneys for Plaintiff Herring Networks, Inc.
                    9

                   I0

       ‘0
       0
                   11                                 UNITED STATES DISTRICT COURT
       0
       0’


       0
        I          12                              SOUTHERN DISTRICT OF CALIFORNIA
‘.
-J     0?          13
c,,
~j,
                   14        HERRING NETWORKS, INC.,                          CASE NO. 3:19-cv-01713-BAS-AHG
z     ~°    .~
o ,.g              15                        Plaintiff,                       Assigned for All Purposes to:
~ ~:        g
                                                                              Hon. Cynthia Bashant
                   16                  V.
uJ
_J
       <0
                                                                              DECLARATION OF AMNON Z.
-J                 17 RACHEL MADDOW; COMCAST                                  SIEGEL IN SUPPORT OF
       C
       D
                      CORPORATION; NBC UNIVERSAL                              PLAINTIFF’S EXPARTE
       I
                   18 MEDIA, LLC; AND MSNBC CABLE                             APPLICATION
       0’
       0’             LLC.
                   19                                                         [Filed Concurrently with [Ex Parte
                                            Defendants.                       Application; Notice ofLodging;
                   20                                                         [Proposed] Order]
                   21
                                                                              Action Filed:       September 9, 2019
                   22                                                         Trial Date:         None
                   23
                   24

                   25

                   26

                   27
                   28

                            445541.1                                                       Case No. 3: 19-cv-O 171 3-BA5-BGS
                                   DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.222 Page 2 of 14



       1                           DECLARATION OF AMNON Z. SIEGEL
       2              I, Amnon Z. Siegel, declare as follows:
       3               1.   I am an attorney duly admitted to practice before this Court. I am a
   4 partner with Miller Barondess, LLP, counsel of record for Plaintiff Herring

   5        Networks, Inc. I have personal knowledge of the facts set forth herein, and if called
   6 as a witness, I could and would competently testify to all of said facts. I make this

   7 declaration in support of Plaintiffs Ex Parte Application to Supplement the Record

   8        in Opposition to Defendants’ Special Motion to Strike.
   9 The December 9, 2019 Episode of Hardball
  10                  2.    The show Hardball, hosted by Chris Matthews (“Matthews”), appears
  11        on MSNBC at 7:00 P.M. ET weeknights. The Rachel Maddow Show appears on
  12        MSNBC at 9:00 P.M. ET weeknights. Attached hereto as Exhibit A is a true and
  13       correct excerpt from the transcript of the December 9, 2019 episode of Hardball,
  14 which I caused to be created. Lodged herewith as Exhibit B is a true and correct
  15       excerpt from the video of the December 9, 2019 episode of Hardball.
  16       Compliance With Civil Local Rule 83.3
  17                  3.    On the morning of December 10, 2019, I left a voicemail for
  18       Defendants’ counsel, Nathaniel Bach, providing notice that Plaintiff intended to
  19 move exparte to supplement the record in opposition to Defendants’ special motion

  20 to strike with Matthews’ December 9, 2019 statements.

  21                  4.    Also on the morning of December 10, 2019, I emailed Defendants’
  22       counsel to provide notice of this exparte application and request a telephone call to
  23       discuss Defendants’ position regarding the application. Attached hereto as Exhibit
  24       c is a true and correct copy of my email.
  25                  5.    Following my email, I spoke on the phone with Mr. Bach about the
  26       substance of the application and Defendants’ position. In the evening of December
  27       10, 2019, Mr. Bach responded by email stating that Defendants will oppose
  28

           445541 I                                     I                Case No. 3:19-cv-01713-BAS-BGS
                  DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
       Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.223 Page 3 of 14



           1   Plaintiff’s application. Attached hereto as Exhibit D is a true and correct copy of
          2 Mr. Bach’s email.

          3          I declare under penalty of perjury under the laws of the United States of
          4 America that the foregoing is true and correct.

          5          Executed on this 11th day of December, 2019, at Los Angeles, California.
          6




         10                                                Amnon Z. Siegel
         11

         12
 °?      13

 ~       14
         15
;: g
         16




                                                       2                  Case No. 3:19-cv-01713-BAS-BGS
                  DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
              Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.224 Page 4 of 14



                     1       INDEX OF EXHIBITS TO THE DECLARATION OF AMNON Z. SIEGEL
                     2         Exhibit        .                     Description                                 Pg: No.

                                    A.     Transcript of video excerpt of December 9, 2019                  4-5
                     4
                                           episode of Hardball
                                    B.     Lodged video excerpt of December 9, 2019 episode of              6
                     6                     Hardball
                 7                  C.     December 10, 2019 email from Amon Siegel to                      7-8
                                           Nathaniel Bach
                 8
                                    D.     December 10, 2019 email from Nathaniel Bach to                   9-11
                 9                         Amnon Siegel
                10
                11
        0
        0
        0’

                12
         2
C-
-J
—J
         ~0
        °?      13

~3~!
   -:
                14
z      ~°
                15
                16
LL.J
_J
_J
—
        -
        ‘~      17
~       0
        D
                18
        C’
        C’

                19

                20

                21
                22

                23

                24

                25
                26

                27

                28

                         445541.1
                                                                     3                  Case No. 3:1 9-ev-O 171 3-BAS-BGS
                                DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.225 Page 5 of 14




          EXHIBIT A




                                                                            Page 4
Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.226 Page 6 of 14



 Start 31:58

 Chris Matthews: Welcome back to Hardball. As the impeachment investigation or drive into President
 Trump’s efforts to get Ukraine to investigate Biden went along again this week, in fact, is finishing up
 this week , Rudy Giuliani continued to do what he was doing. Giuliani went to Ukraine again to meet
 with former Ukrainian prosecutors which the Daily Beast describes as a group seen at home as odious
 and discredited. Great company you’re keeping Rudy. His travels were part of a television show for OAN,
 a conservative network that Trump often praises, that’s Russian owned by the way. The first two
 installments that aired this weekend included more of the same debunked theories on Ukraine and the
 2016 election. Maybe it’s not Russian owned, but of that point of view. But a preview of the next
 episode from an OAN correspondent reached a new level of bizarre with unfolding claims that troops
 were sent to Kiev to monitor Giuliani and a possible encounter at the airport with none other than
 George Soros. Let’s watch.


         OAN video clip: “Within hours of news breaking of our presence in Ukraine word came from
 sources in Kiev, roughly a thousand troops were suddenly patrolling the city. No public statement was
 made on why and as media started closing in on our location, security determined we needed to leave
 the country. Three major testimonies taped and recorded, we chartered a midnight jet to Vienna and
 sped to the airport. We came upon an entourage of black Mercedes aligned along the terminal. Our
 security ushered us immediately away from the vehicles and we were told Ukrainian oligarch Viktor
 Pinchuk was seen entering one of these vehicles. Two other eyewitnesses claimed to have spotted
 George Soros, but we have not confirmed this.”

 Chris Matthews: Obviously haven’t confirmed, it didn’t happen. Christopher Miller, a reported based in
 Ukraine, tweeted that none of what the correspondent claims is true. There was no increased police
 presence in Kiev, and also notes that there are always black cars at the airport because it has a business
 terminal. Giuliani said today that he planned to present the findings of his Ukraine trip to congressional
 Republicans this week.

        Giuliani Video Clip: I was going to do an outline of it and try to present it at the convenience of
 the Republicans in Congress and the Attorney General at the end of this week. I should probably have it
 ready on Wednesday or Thursday. I don’t know exactly when it will be made public but it should be
 ready by then. I worked on it all weekend.

 Chris Matthews: But not all of Trump’s allies are on board with Giuliani’s investigations. There are some
 high-level defectors out there that don’t think this is good for Trump. That’s up next, you’re watching
 Hardball.

 Chris Matthews: Welcome back to Hardball. First of all, that OAN ,the new to the right of Fox News
 Network. I thought that was Russian owned, it’s owned by an American so I’ll straighten that out right
 now. I just did, anyway.

 Stop 34:42




 445642.1


                                                                                                              Page 5
Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.227 Page 7 of 14




           EXHIBIT B
     (Separately Lodged with Court)




                                                                            Page 6
Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.228 Page 8 of 14




          EXHIBIT C




                                                                            Page 7
                        Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.229 Page 9 of 14





From:                                          Amnon Siegel
Sent:                                          Tuesday, December 10, 2019 11:27 AM
To:                                            tboutrous@gibsondunn.com; tevangelis@gibsondunn.com; nbach@gibsondunn.com;
                                               mmoshell@gibsondunn.com; sedelman@gibsondunn.com
Cc:                                            Skip Miller; Colin Rolfs; Justin McCarthy
Subject:                                       Herring Networks, Inc. v. Maddow, et al.: Case No. 19-cv-1713-BAS-AHG


Dear Ted, Scott and Nat:

On behalf of Plaintiff, we plan to file an ex parte application to supplement the record with new evidence in opposition
to Defendants’ Special Motion to Strike Plaintiff’s Complaint. The new evidence is a segment from last night’s
(December 9, 2019) Hardball on Defendant MSNBC, during which Chris Matthews refers to One America News Network
(OAN) as “Russian owned”; later in the same episode, Mr. Matthews retracted that false statement, stating that OAN is
not Russian‐owned but is instead American‐owned, which is true.

I would like to have a telephone call to discuss Defendants’ position regarding this application. In fact, I tried to contact
all of you by telephone this morning, without success. I left a voicemail for Nat, in which I described the ex parte
application, and I left a message with Scott’s assistant, asking for a return call.

Please be advised that we plan on filing the application as soon as possible, either tonight or tomorrow morning, since
the hearing is scheduled in six days. Therefore, I would appreciate you calling me today. Thank you.


Amnon Z. Siegel
MILLER                          |   B A R O N D E S S LLP
1999 Avenue of the Stars, Suite 1000
Los Angeles, CA 90067
Direct: 310-552-7557
Main: 310-552-4400
Fax: 310-552-8400
asiegel@millerbarondess.com
www.millerbarondess.com




                                                                     1

                                                                                                                     Page 8
Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.230 Page 10 of 14




        EXHIBIT D




                                                                             Page 9
                    Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.231 Page 11 of 14





From:                                    Bach, Nathaniel L. <NBach@gibsondunn.com>
Sent:                                    Tuesday, December 10, 2019 6:53 PM
To:                                      Amnon Siegel; Boutrous Jr., Theodore J.; Evangelis, Theane; Moshell, Marissa; Edelman,
                                         Scott A.
Cc:                                      Skip Miller; Colin Rolfs; Justin McCarthy
Subject:                                 RE: Herring Networks, Inc. v. Maddow, et al.: Case No. 19-cv-1713-BAS-AHG


Amnon, as I previewed on the phone earlier, Defendants will oppose Plaintiff’s intended application. Mr. Matthews’s
statement and immediate clarification on his show last night are not relevant to the understanding and context of Ms.
Maddow’s different statement four months earlier. And as set forth in Defendants’ reply brief filed yesterday, Planned
Parenthood Fed’n of Am., Inc. v. Ctr. For Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018) precludes the submission and
consideration of evidence to oppose an anti‐SLAPP motion that has been brought on the basis of a complaint’s legal
deficiencies, as here.

Sincerely,

Nat


Nathaniel L. Bach

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7241 • Fax +1 213.229.6241 • Bio
NBach@gibsondunn.com • www.gibsondunn.com




From: Amnon Siegel <asiegel@Millerbarondess.com>
Sent: Tuesday, December 10, 2019 11:27 AM
To: Boutrous Jr., Theodore J. <TBoutrous@gibsondunn.com>; Evangelis, Theane <TEvangelis@gibsondunn.com>; Bach,
Nathaniel L. <NBach@gibsondunn.com>; Moshell, Marissa <MMoshell@gibsondunn.com>; Edelman, Scott A.
<SEdelman@gibsondunn.com>
Cc: Skip Miller <smiller@Millerbarondess.com>; Colin Rolfs <crolfs@millerbarondess.com>; Justin McCarthy
<jmcCarthy@millerbarondess.com>
Subject: Herring Networks, Inc. v. Maddow, et al.: Case No. 19‐cv‐1713‐BAS‐AHG

[External Email]
Dear Ted, Scott and Nat:

On behalf of Plaintiff, we plan to file an ex parte application to supplement the record with new evidence in opposition
to Defendants’ Special Motion to Strike Plaintiff’s Complaint. The new evidence is a segment from last night’s
(December 9, 2019) Hardball on Defendant MSNBC, during which Chris Matthews refers to One America News Network
(OAN) as “Russian owned”; later in the same episode, Mr. Matthews retracted that false statement, stating that OAN is
not Russian‐owned but is instead American‐owned, which is true.

I would like to have a telephone call to discuss Defendants’ position regarding this application. In fact, I tried to contact
all of you by telephone this morning, without success. I left a voicemail for Nat, in which I described the ex parte
application, and I left a message with Scott’s assistant, asking for a return call.
                                                                  1

                                                                                                                      Page 10
     Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.232 Page 12 of 14


Please be advised that we plan on filing the application as soon as possible, either tonight or tomorrow morning, since
the hearing is scheduled in six days. Therefore, I would appreciate you calling me today. Thank you.


Amnon Z. Siegel
MILLER           |   B A R O N D E S S LLP
1999 Avenue of the Stars, Suite 1000
Los Angeles, CA 90067
Direct: 310-552-7557
Main: 310-552-4400
Fax: 310-552-8400
asiegel@millerbarondess.com
www.millerbarondess.com


This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy.




                                                            2
                                                                                                                 Page 11
    Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.233 Page 13 of 14



                                                   CERTIFICATE OF SERVICE
           2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

           3      At the time of service, I was over 18 years of age and not a party to this action. I am
          employed in the County of Los Angeles, State of California. My business address is 1999 Avenue
        4 of the Stars, Suite 1000, Los Angeles, CA 90067.

        5                 On December 11,2019, I served true copies of the following document(s) described as:

        6         DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF’S EX PARTE
                                            APPLICATION
        7
                on the interested parties in this action as follows:
        8
                                                SEE ATTACHED SERVICE LIST
        9
                  BY E-MAIL OR ELECTRONIC TRANSMISSION (RETURN RECEIPT
       10 REQUESTED): I caused a copy of the document(s) to be sent from e-mail address
          aalamango~millerbarondess.com to the persons at the e-mail addresses listed in the Service List.
       11 I did not receive, within a reasonable time after the transmission, any electronic message or other
          indication that the transmission was unsuccessful.
       12
                  BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
ci!    13 document(s) with the Clerk of the Court by using the CMJECF system. Participants in the case
          who are registered CMIECF users will be served by the CMJECF system. Participants in the case
       14 who are not registered CM/ECF users will be served by mail or by other means permitted by the
          court rules.
;r     15
                  I declare under penalty of perjury under the laws of the United States of America that the
       16 foregoing is true and correct and that I am employed in the office of a member of the bar of this
          Court at whose direction the service was made.
~      17
                  Executed on December 11, 2019, at Los Angeles, California.
       18


~
      21

      22                                                               Alexandria Alamango

      23

      24

      25
      26

      27

      28

               445541.1                                            12                  Case No. 3:19-ev-01713-BAS-BGS
                      DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAiNTIFF’S EXPARTE APPLICATION
           Case 3:19-cv-01713-BAS-AHG Document 21-1 Filed 12/11/19 PageID.234 Page 14 of 14



                    1                                          SERVICE LIST
                                                 Herring Networks, Inc. s’. Rachel Maddow, et al.
                    2                              USDC SDCase No. 19-cv-1713-BAS-AHG
                    3 Theodore J. Boutrous Jr.                            Attorneys for Defendants RACHEL
                      Theane Evangelis                                    MADDOW, COMCAST CORPORATION,
                    4 Nathaniel L. Bach                                   NBCUNIVERSAL MEDIA, LLC, AND
                      Marissa B. Moshell                                  MSNBC CABLE L.L.C.
                    5 GIBSON, DUNN & CRUTCHER LLP
                      333 South Grand Avenue                              Telephone: (213) 229-7000
                    6 Los Angeles, CA 90071-3197                          Facsimile: (213) 229-7520
                                                                          Email: tboutrous@gibsondunn.com
                7                                                                 tevange1is~gibsondunn.com
                                                                                  nbach~gibsondunn.com
                8                                                                 mmoshellcWgibsondunn.com
                9 Scott A. Edelman                                       Attorneys for Defendants RACHEL
                  GIBSON, DUNN & CRUTCHER LLP                            MADDOW, COMCAST CORPORATION,
               10 2029 Century Park East, Suite 4000                     NBCUNIVERSAL MED IA, LLC, AND
                  Los Angeles, CA 90067-3026                             MSNBC CABLE L.L.C.
      ‘a
               11
      C
      C
      0’                                                                 Telephone: (310) 552-8500
       z       12                                                        Facsimile: (310) 551-8741
       C

a-
                                                                         Email: sedeIman~gibsondunn.com
-J
—J
               13
C’,
               14
z ~°
  “C
o~C            15
~          e

               16
isa
-J
               17
“C    c

      z        18
      a’
      a’
               19
               20

               21

               22

               23
               24

               25

               26

               27
               28

                        445541.1
                                                                    13                 Case No. 3:19-cv-01713-BAS-BGS
                               DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAiNTIFF’S EXPARTE APPLICATION
            Case 3:19-cv-01713-BAS-AHG Document 21-2 Filed 12/11/19 PageID.235 Page 1 of 4



                  1    LOUIS R, MILLER (State Bar No. 54141)
                       smiller@millerbarondess.com
                  2    AMNON Z. SIEGEL (State Bar No. 234981)
                       asiçgel~millerbarondess.com
                  3    COLIN H. ROLFS (State Bar No. 280654)
                       crolfs~millerbarondess.com
                  4    JUSTIN P. MCCARTHY (State Bar No. 317169)
                       imccarthy~millerbarondess.com
                  5    MILLER aARONDESS, LLP
                       1999 Avenue of the Stars, Suite 1000
                  6    Los Angeles, California 90067
                       Telephone: (310) 552-4400
                  7    Facsimile: (310) 552-8400
                  8    Attorneys for Plaintiff Herring Networks, Inc.
               9

              10

  ‘0
  0
              11                                  UNITED STATES DISTRICT COURT
  0
  a’
  2
  0
              12                               SOUTHERN DISTRICT OF CALIFORNIA
       0
  (3 0
     e        13
  0
       0
              14 HERRING NETWORKS, INC.,                                  CASE NO. 3:19-cv-01713-BAS-AHG
<0
..0
)-0
       0
              15                         Plaintiff,                       Assigned for All Purposes to:
2~     0
                                                                          Hon. Cynthia Bashant
<.4           16                  V.
       0
                                                                          NOTICE OF LODGING VIDEO
 2
 F
       F-
              17RACHEL MADDOW; COMCAST                                    FILE IN SUPPORT OF
  0
                CORPORATION; NBC UNIVERSAL                                PLAINTIFF’S EXPARTE
  2
             18 MEDIA, LLC; AND MSNBC CABLE                               APPLICATION
 a’
 0’
                LLC.
             19                                                           [Filed Concurrently with Ex Parte
                                         Defendants.                      4pplication; Declaration ofAmnon Z.
             20                                                           .Szegel; [Proposed] Order]
             21
                                                                          Action Filed:      September 9, 2019
             22                                                           Trial Date:        None
             23
             24

             25

             26

             27
             28

                      445543 I                                                           Case No. 3:19-cv-01713-BAS-BGS
                                 NOTICE OF LODGING VIDEO FILE IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
    Case 3:19-cv-01713-BAS-AHG Document 21-2 Filed 12/11/19 PageID.236 Page 2 of 4



                   TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF
          2 RECORD:
          3        PLEASE TAKE NOTICE that Plaintiff Herring Networks, Inc. (“Plaintiff’)
          4 hereby lodges the following video file referenced as Exhibit B to the Declaration of

          5 Amnon Siegel in support of Plaintiff’s Ex Parte Application to Supplement the

          6 Record in Opposition to Defendants’ Special Motion to Strike:
       7              •   A flash drive containing an excerpt from the video of the December 9,
       8                  2019 episode of Hardball with Chris Matthews on MSNBC.
       9

      10 DATED: December 11, 2019                 MILLER BARONDESS, LLP
      11


                                                  By:
                                                         AMNON Z. SIEGEL
      14                                                 Attorneys for Plaintiff Herring Networks,
      15                                                 Inc.
~     16

      17

J     18
      19

     20
     21

     22

     23

     24
     25

     26

     27

     28

                                                      2                  Case No. 3:19-cv-01713-BAS-BGS
                 NOTICE OF LODGING VIDEO FILE IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
    Case 3:19-cv-01713-BAS-AHG Document 21-2 Filed 12/11/19 PageID.237 Page 3 of 4



                                                 CERTIFICATE OF SERVICE
          2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

          3         At the time of service, I was over 18 years of age and not a party to this action. lam
            employed in the County of Los Angeles, State of California. My business address is 1999 Avenue
          4 of the Stars, Suite 1000, Los Angeles, CA 90067.

          5              On December 11,2019, I served true copies of the following document(s) described as:

       6 NOTICE OF LODGING VIDEO FILE IN SUPPORT OF PLAINTIFF’S EX PARTE
         APPLICATION
       7
         on the interested parties in this action as follows:
       8
                                          SEE ATTACHED SERVICE LIST
       9
                 BY E-MAIL OR ELECTRONIC TRANSMISSION (RETURN RECEIPT
      10 REQUESTED): I caused a copy of the document(s) to be sent from e-mail address
         aalamango~millerbarondess.com to the persons at the e-mail addresses listed in the Service List.
      11 I did not receive, within a reasonable time after the transmission, any electronic message or other

      12 indication that the transmission was unsuccessful.
                 BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
      13 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
         who are registered CM/ECF users will be served by the CMJECF system. Participants in the case
      14 who are not registered CM/ECF users will be served by mail or by other means permitted by the
         court rules.
~     15
                 I declare under penalty of perjury under the laws of the United States of America that the
      16 foregoing is true and correct and that I am employed in the office of a member of the bar of this
         Court at whose direction the service was made.
~     17
                 Executed on December 11, 2019, at Los Angeles, California.

J     18



     21

     22                                                         Alexandria Alamango

     23
     24

     25

     26

     27
     28

              4455431                                           3                  Case No. 3:19-cv-01713-BAS-BQS
                        NOTICE OF LODGING VIDEO FILE IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
            Case 3:19-cv-01713-BAS-AHG Document 21-2 Filed 12/11/19 PageID.238 Page 4 of 4



                  1                                           SERVICE LIST
                                                Herring Networks, Inc. v. Rachel Maddow, et a!.
                  2                               USDC SDCase No. 19-cv-1713-BAS-AHG
                  3
                 Theodore J. Boutrous Jr.                                 Attorneys for Defendants RACHEL
                 Theane Evangelis                                         MADDOW, COMCAST CORPORATION,
               4 Nathaniel L. Bach                                        NBCUNIVERSAL MEDIA, LLC, AND
                 Marissa B. Moshell                                       MSNBC CABLE L.L.C.
               5 GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue                                   Telephone: (213) 229-7000
               6 Los Angeles, CA 90071-3197                               Facsimile: (213) 229-7520
                                                                          Email: tboutrous~gibsondunn.com
               7                                                                  tevangelis~gibsondunn.com
                                                                                  nbach@gibsondunn.com
               8                                                                  mmoshell(~ gibsondunn.com
               9 Scott A. Edelman                                         Attorneys for Defendants RACHEL
                 GIBSON, DUNN & CRUTCHER LLP                              MADDOW, COMCAST CORPORATION,
              10 2029 Century Park East, Suite 4000                       NBCUNIVERSAL MEDIA, LLC, AND
                 Los Angeles, CA 90067-3026                               MSNBC CABLE L.L.C.
  ‘0
              11
  0
  0
  0’                                                                      Telephone: (310) 552-8500
  z           12                                                          Facsimile: (310) 551-8741
  0
       0
                                                                          Email: sedelmanc~Wgibsondunn.com
  (5   0
              13
  0
  z    0
              14
<0

.,0
~0
       0
              15
z-.    0


              16
       0



 F
  I
       F-
             17
  0

  I
             18
 0’
 0’
 0’
             19

             20
             21

             22

             23
             24

             25

             26

             27
             28

                      445543
                                                                    4                  Case No. 3:1 9-cv-O 171 3-BAS-BGS
                               NOTICE OF LODGING VIDEO FILE IN SUPPORT OF PLAINTIFF’S EXPARTE APPLICATION
